Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Response to Amendments 
Applicant’s amendment filed on April 22, 2022 has been entered. 
In view of the amendment to the claim(s), the amendment of claim(s) 1-2, 8-9, 11-12, 14-15, 17-18, and 20-21 and the cancellation of claim(s) 16, 19, and 22 have been acknowledged and entered.  
After entry of the amendment, claim(s) 1-12, 14-15, 17-18, and 20-21 remain pending.
In view of the amendment of claim(s) 1-2, 8-9, 11-12, 14-15, 17-18, and 20-21 and the cancellation of claim(s) 16, 19, and 22, the rejection of claims 1-12 and 14-22 under 35 U.S.C. §103 is withdrawn.

Response to Arguments
Applicant’s arguments regarding the prior art rejections under 35 U.S.C. §103, see pages 9-10 of the Response to Final Office Action dated February 22, 2022, which was received on April 22, 2022 (hereinafter Response and Office Action, respectively), have been fully considered in light of the amended claims and are persuasive. As such, the rejections of claims 1-12 and 14-22 under 35 U.S.C. §103 are withdrawn.
The Applicant has not provided any further statement and therefore, the Examiner directs the Applicant to the below rationale.	

Reasons for Allowance
Claims 1-12, 14-15, 17-18, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, and, mutatis mutandis, claims 11 and 12, the closest prior art of record Fu discloses A monitoring method comprising (A system performing the method described with reference to FIG. 1; Fu, ¶¶ [0050], FIG. 1): a controller configured to perform a voice recognition operation (“acquiring a voice information from a used before performing an emotion recognition for a speech tone on the said voice information”; Fu, ¶¶ [0053]) on a voice of a person being monitored by analyzing the voice of the person being monitored (“voice information may be a user’s voice instruction, a user’s voice conversation, or other suitable audio information that can be collected by the device.” By collecting the voice information, the user is being monitored by the device.; Fu, ¶¶ [0054]) in view of information stored in a memory to generate voice recognition information (Prior to analyzing, the system constructs “a voice features database by pre-recording the voice samples and extracting a unique feature for each sample, before matching the voice for detection with the features in the database, and verifying the identity of a speaker by analysis and calculation.”; Fu, ¶¶ [0089]) and a monitoring operation for generating emotion information for the person being monitored (“Generating a user’s emotion recognition result according to a preset determination method for emotion recognition result, based on the said first emotion recognition result and the said second emotion recognition result”; Fu, ¶¶ [0059]) based on the voice recognition information, (“After converting the said voice information into text information, performing an emotion recognition for a semantics of the said text information before generating a second emotion recognition result,” where the semantics of said text indicates that the emotion information is generated based on the voice recognition information.; Fu, ¶¶ [0056]) wherein the controller is configured to send the emotion information to a mobile terminal if an owner of the electronic device is registered as the person being monitored (“when the user inputs an instruction or a chat content by voice, the smart home system verifies the user’s identity through a voiceprint recognition unit while chatting with the user after receiving the user’s voice. If it is a legitimate user, then…. The voiceprint recognition unit sends the voice to the voice intonation recognition unit to extract a voice intonation feather for determining the user’s current emotion state”; Fu, ¶¶ [0100], [0102]). 
Further, Lee teaches to perform a predetermined notification based on the emotion information if the owner of the electronic device is registered as a guardian of the person being monitored (“the biosignal monitoring system 100 recognizes an emotion event occurring from a lifestyle of a ward based on a biosignal of the ward, and informs {perform a predetermined notification} a guardian {if the owner of the electronic device is registered as a guardian of the person being monitored} of the emotion event.“; Lee, ¶¶ [0046]).
Further, Mukaigaito teaches further comprising: a communication interface configured to communicate with the mobile terminal, (“The emotion information transmission module 53 sends the emotion information generated by the emotion recognition module 52 to the information communication terminal 100”; Mukaigaito, ¶¶ [0474]) wherein the memory is configured to store user information including a user of the electronic device and monitoring information including the person being monitored (Stored in the “history data file 20b”of the “storage medium 20 {the memory is configured to store user information}”is the “emotion information history data 56 is data showing the history of emotion information extracted from the speech information {monitoring information including the person being monitored} by the emotion recognition modules 52 of by a self information communication terminal {...information including a user of the electronic device} and a call party information communication terminal.”; Mukaigaito, ¶¶ [0481]-[0482]), the controller is configured to determine whether the user included in the user information is the person being monitored included in the monitoring information, (“The extracted keyword history data 21 is data showing a history of a keyword in speech information extracted by the speech recognition module 6 and the keyword extraction module 8. The extracted keyword history data 21 is assumed as being composed of extraction date and time, a call ID, a requesting calling party ID, a plurality of types of calling party IDs for identifying the respective plurality of calling parties, a speaker ID, and an extracted keyword.”; Mukaigaito, ¶¶ [0189]). 
However, none of the prior art references of record, either alone or in combination, teaches, suggests, or makes obvious the combination of limitations as recited in the independent claims.
More specifically, the limitation of “when the controller determines the user included in the user information is the person being monitored included in the monitoring information, the controller is configured to cause the communication interface to communicate with the mobile terminal, when the controller determines the user included in the user information is not the person being monitored included in the monitoring information, the controller is configured to: determine whether the owner of the electronic device is providing an instruction to the electronic device, and in response to the instruction from the owner of the electronic device, control the electronic device to perform the voice recognition operation and the monitoring operation instead of causing the communication interface to communicate with the mobile terminal” is not taught by the prior art of record.
Regarding claims 2-10, 14-15, 17-18, and 20-21, claims 2-10, 14-15, 17-18, and 20-21 are allowable at least in light of their dependence from allowed independent claims 1, 11, and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (CN App. Pub. No. 204425391) discloses an interactive system for determining an emotional state of a user.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657